Title: To Benjamin Franklin from Louis Delacolonge, 14 February 1785
From: Delacolonge, Louis
To: Franklin, Benjamin


				
					Monsieur
					Lyon Le 14e fevrier 1785—
				
				Comme plusieurs personnes m’ont proposé de n’achetter de ma fonderie que certains articles, laquelle fonderie j’ai eu l’honneur de vous offrir dans le temps, je me suis decidé de la vendre par parties détachées; cette vente Se fera chés moi, et commencera le 20 ou le 25 avril prochain au plus tard; jj’ai l’honneur de vous en prévenir pour que Si vous êtes dans l’intention d’y achetter quelques choses, vous puissiés en charger quelqu’un pour ce temps la; j’ai celui d’être avec un très profond Respect./.
				
				Monsieur Votre très humble et très obéissant Serviteur
				
					Delacolongefondeur en Caracteres d’imprimerie près les carmelitesA Lyon
					Mr franklin de paris
				
			 
				Notation: Delacolonge 14. Fev. 1785
			